Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 6/20/2018. 
Claims 1-20 are pending in the application.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “350”.  It appears that “350” referring to the I/O components at page 18 should be changed to “318.”   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at page 18, it appears that processors 310 should be changed to “processors 304” and memory 330 to “memory 314,” and I/O components 350 to “I/O components 318.” 
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  Per claim 9, At the last line, it appears that “storage” needs to be changed to: a storage.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the allocated contiguous blocks” at line 11.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation:  the allocated contiguous block.
Claim 9 recites the limitation " the allocated contiguous blocks” at line 8.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation:  the allocated contiguous block.
Claim 15 recites the limitation " the unpacked flat representations” at line 2.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation:  the unpacked flat representation.
Claim 17 recites the limitation " the allocated contiguous blocks” at line 9.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation:  the allocated contiguous block.
	Claims 2-8, 10-16, and 18-20, these claims are rejected because they depend from 1, 9, and 17.

Allowable Subject Matter
Claims 1-20 are allowed over the prior arts.
The following is a statement of reasons for the indication of allowable subject matter:  while US20140337269 teaches memory efficient machine learning ensuring a contiguous buffer US20180357565 teaches generalized linear model of machine learning and joining a processed training data, model and scores tables to form a single combined table, US20180300613 teaches processing discontinuous memory as contiguous memory  of neural network using a line buffer being processed as in a single line buffer write cycle, ultimately the prior arts of record, taken alone or in combination, do not teach … in response to receiving the request, create a memory map comprising a mapping of a data structure for storing an unpacked flat representation of the machine learning model, allocate a contiguous block of memory of the data structure mapped by the memory map, load data blocks of the unpacked flat representation of the machine learning model into the allocated contiguous blocks of memory of the data structure, and store an offset associated with the contiguous block of memory in the storage.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/INSUN KANG/Primary Examiner, Art Unit 2193